 Case 2:19-cv-00420-NT Document 16 Filed 09/18/19 Page 1 of 1                    PageID #: 108



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE



NCTA – THE INTERNET & TELEVISION
ASSOCIATION,

                Plaintiffs,                             Civil Action No. 2:19-cv-00420-DBH

                vs.

AARON FREY, in his official capacity as
Attorney General of the STATE OF MAINE,
TOWN OF FREEPORT, MAINE; TOWN OF
NORTH YARMOUTH, MAINE,

                Defendants.


                                  ENTRY OF APPEARANCE

         I, Eben M. Albert, respectfully request that the Court enter my appearance in this matter

as counsel for Defendants the Town of Freeport, Maine, and the Town of North Yarmouth,

Maine.

Dated: September 18, 2019                            /s/ Eben M. Albert
                                                     BERNSTEIN SHUR
                                                     100 Middle Street
                                                     PO Box 9729
                                                     Portland, ME 04104-5029
                                                     207-774-1200
                                                     ealbert@bernsteinshur.com

                                                     Attorney for Defendants
                                                     Town of Freeport, Maine
                                                     Town of Yarmouth, Maine
